Order entered November 14, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-01015-CV

                               IN RE GENE E. PHILLIPS, Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05268-A

                                           ORDER
                          Before Justices Bridges, Myers, and Whitehill

       Based on the Court’s opinion of this date, we GRANT relator’s motion to dismiss due to

settlement and DISMISS this original proceeding. We ORDER relator to bear the costs, if any,

of this original proceeding.

                                                      /s/   BILL WHITEHILL
                                                            JUSTICE